-39DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 21-22 and 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2020 has been entered.
Currently claims 18-40 are pending in this application, of which claims 18 and 28 are independent. Claims 21-22 and 28-37 have been withdrawn. Claims 1-17 were cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 20 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisz (US 4,267,648) in view of Bock (US 7,850,153). With respect to claims 18 and 20, Weisz discloses a method of manufacturing an article of footwear (an article of footwear 10 having the outer appearance of a sneaker, jogging shoe), the method comprising inserting into a cavity (plate 18 and stratum 20 are separated from one another to form a shallow chamber 24 coextensive with the width and length of the shoe insole, see figure 1) in the sole and/or heel of the article of footwear a resilient panel (plurality of spring elements 26 mounted in close relationship within the chamber 24), and wherein the panel is flexible as a whole in a lateral direction, generally perpendicular to the axis of the springs (plurality of low profile spring elements are mounted in the chamber in spaced relation to one another between the upper and lower insole members to provide a resilient spring action when the shoe is worn, see figure 2). Weisz does not appear to disclose the springs to be located in pockets that are formed by two sheets of material, the two sheets of material being bonded or otherwise attached together at least at locations between the springs to form the pockets. . 
	With respect to claims 20, 23, 26 and 27, Weisz/Bock discloses wherein the pad or panel is substantially co-extensive in plan with a heel of a wearer of 
	 With respect to claims 24-25, Weisz discloses spring elements may be made up in a variety of different sizes. Weisz discloses that different types of springs may also be used, such as disc springs, Belleville spring, spiral spring and helical spring. By using various sizes of springs and varying the positions of the springs different biasing forces along the heel, arch, medial forefoot and forefoot of the user is provided that will improve the shock absorbency, energy return, comfort, and performance of athletic shoes while also correcting orthopedic disorders of the wearer. Therefore, it would have been obvious to one of ordinary skill in the art to modify the height (i.e. size) of the springs of Weisz/bock since Weisz discloses that spring elements maybe made up in a variety of different sizes. 
	Weisz/Bock as described above discloses all the limitations of the claims except for the springs having different stiffness. It would have been obvious to . 
Claims 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisz/Bock in view of Crutcher (Pub. No. US 2002/0133976). With respect to claim 19, Weisz discloses a spiral spring 46 is in the form of a spiral helix which provides stability by the spring having a wide base and a narrow upper portion (see figure 6). The spiral spring appears to be wider than being tall. If there is any doubt that Weisz spiral spring has a diameter which is greater than the height of the spring, Crutcher has been introduced. Crutcher discloses an article of footwear comprising a resilient pad or panel with an array of discrete pocketed springs. Within the pocketed springs there is a series of foot springs that provide a spring urging force (see figure 2). A plurality of smaller forefoot springs 30 are located near the toe of the shoe. A pair of laterally aligned medial forefoot springs 32 are located next toward the rear of the shoe. Three arch springs 34 are linearly aligned along the center of the plates, and a single, large heel spring 36 is located at the rearmost portion. The use of various sized and positions springs of various urging forced provides different biasing forces along the heel, arch, medial forefoot and forefoot of the user to provide and to improve the shock absorbency, energy return, comfort, and performance of athletic shoes while also correcting orthopedic disorders of the wearer. Therefore, it would have been obvious to one of ordinary skill in the art to provide springs with different characteristics in the different zones of the resilient pad or 
	With respect to claim 19, Weisz/Bock as modified by Crutcher discloses springs with greater diameters than the height of the spring (see figure 2 of Crutcher).
Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisz/Bock as applied to claims 18-20 and 23-27 above, and further in view of Levert et al. (Pub. No. US 2002/0088142, herein after Levert). Weisz/Bock as modified above discloses all the limitations of the claims except for the method further comprising attaching the resilient pad or panel to the base portion by adhesive and wherein the method further fixing the top layer in position with adhesive and attaching a top shoe portion to the base portion. Levert discloses an article of footwear including a sole assembly, wherein the sole assembly 106 (see figure 2) includes an outer sole 108, a mid-sole 110 and an inner sole 112. Mid-sole 110 has lower and upper surfaces 114 and 116 on the bottom and top of mid-sole 110, respectively. Lower surface 114 is configured for adhesive attachment to outer sole 108, and upper surface 116 is adhesively attached to inner sole 112. Inner sole 112 has a contact surface 118 .
	It would have been obvious to attach a top portion to the base portion of the article of footwear of Weisz/Bock/Levert, since Weisz discloses that in order to form a shoe, sneaker or similar article of footwear, the upper portion and base/bottom portion must be attached to one another to form the shoe, sneaker or similar article of footwear.
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/24/2021